DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Status of Claims 
Claims 1-2, 4, 6-14 & 16-19 of U.S. Application No. 15/912820 filed on 12/16/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed12/16/2021. Claims 1-2, 14, & 18 are presently amended. Claims 3, 5, & 15 are cancelled. Claims 1-2, 4, 6-14, & 16-19 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim interpretation under 35 U.S.C. § 112(f): In response to an Office action that finds that 35 U.S.C. 112(f)  is invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to 
Applicant has not established that the claim limitations “vehicle-to-vehicle communication module that communicates...” “in-vehicle communication module that communicates...”, “the package transfer mechanism uses a robotic arm.... uses a magnetic force” recite sufficient structure to perform the claimed function to avoid interpretation under 112(f). As indicated in the previous 112(f) analysis, the term “module” is a generic placeholder. The term itself does not limit the scope of the claim to any specific structure for performing the claimed function. Further, a person of ordinary skill in the art would not recognize the term as being limited to any specific structure for performing the claimed function. Applicant has not presented any evidence that the claimed “wireless communication module” have any specific structure for performing the claimed function. “The term “module” does not provide any indication of structure because it sets forth the same recitation of structure for providing the same specified function as if the term ‘means’ had been used.” MPEP 2181(I)(A). Based on the above analysis, the term(s) does/do not recite sufficient structure to avoid interpretation under 112(f).

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection. Therefore, the previous 35 USC § 112(b) rejection is withdrawn. 

In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2017/0316699A1 (“Gil”).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“wireless communication module to communicate...”
“vehicle-to-vehicle communication module that communicates...”
 “in-vehicle communication module that communicates...”
“the package transfer mechanism uses a robotic arm.... uses a magnetic force”
 in claims 1-2, 14, 16-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0281657A1 (“Healey”), in view of US 2017/0316699A1 (“Gil”), further in view of US 2017/0190422A1 (“Beaman”).
As per claim 1 Healey discloses
An information processing system for intelligent transportation comprising
one or more data modules configured in a combination of hardware and software that accept and/or store at least information of packages that are scheduled to be loaded onto an autonomous vehicle and transported from an origin to a destination (see at least Healey, para. [0026]: At operation 3010 a determination that a transfer of a physical item between autonomous vehicles is to occur is made. This determination may be the result of a user ordering an item from an autonomous vehicle (e.g., like a moving vending machine). In some examples, this may be the result of a determination that either the first or second vehicles is to be a next “hop” in a route of a package from a source to a destination. & & para. [0041]: Network-accessible autonomous goods transfer service 9010 may include a directory 9040 which stores information on (including locations and routes) autonomous vehicles registered with the network-accessible autonomous goods transfer service 9010. Route planner 9050 may receive a request for a goods transfer and the location of a first vehicle 9020 of the transfer. Route planner 9050 may receive the location and/or route of the second vehicle 9030 in the transfer request or else via updates of route and position sent by the second vehicle to the network-accessible autonomous goods transfer service 9010 and stored in the directory 9040. Network-accessible autonomous goods transfer service may also have a registrar 9060 that receives registrations to participate in autonomous goods transfers as well as updates on vehicle position and route. The registrar 9060 may update the directory. Registrar 9060 may also receive requests for nearby vehicles that offer goods to consumers. The registrar 9060 may then search the directory for entries selling goods nearby the consumer (and in some examples, matching criteria the consumer specifies) and reply with this information to the consumer.);
one or more planning and controller modules configured in a combination of hardware and software that comprise several submodules including a sub-module configured in a combination of hardware and software that computes a plan for two or more autonomous vehicles carrying the packages whereas the plan includes one or more of traveling route of the two or more autonomous vehicles (see at least Healey, para. [0027]: At operation 3020 the first autonomous vehicle (which may be an autonomous vehicle computing device or a mobile computing device of an occupant in communication with the autonomous vehicle) and the second autonomous vehicle may determine a route to get close to each other. This may be negotiated between the vehicles or may be based upon a route specified by the network - accessible autonomous goods transfer service. At operation 3030 the autonomous vehicles drive the determined route. In some examples, the drivers may manually drive the route and then later hand over control to the autonomous vehicle for the item transfer. In other examples, the vehicles may drive the route autonomously. At operation 3035, the first autonomous vehicle may determine that the second autonomous vehicle is within a predetermined proximity of it.);
time information of a trip of each vehicle (see at least Healey, para. [0034]: The sequence may be created, for example, based upon a variant of Dijkstra's algorithm to calculate an optimal path for the package, using a prediction of where participating autonomous vehicles are likely to be at future times and then traversing the list of registered routes to determine autonomous vehicles that are close to this optimal path and fit the time constraints (e.g., that the next vehicles are close to the optimal path when the previous vehicles are near them).); 
speed and lane position of the two or more traveling autonomous vehicles during the trip to enable a connection or contact of the two or more traveling autonomous vehicles for transfer of package(s) (see at least Healey, para. [0021]: Truck 1010 is transferring a package 1030 to passenger vehicle 1020 — in this case to the bed of a pickup truck using a robotic arm 1050. Other possible locations include transferring the package inside the cabin of the passenger vehicle 1020 (e.g., through an open window), onto the roof rack, or into a special compartment. & para. [0038]: At operation 6020, the machine learning algorithm may output either one or more next states (e.g., change lanes, slow down, speed up), which are then used to determine vehicle control signals to achieve those states, or may output control signals directly. At operation 6030 these signals are then fed to the vehicle control systems to achieve the desired state. In some examples, where the vehicle performing the method 6000 is a master vehicle, this may also include sending the signals (or states) to the other vehicle (or vehicles).); 
where and when two traveling autonomous vehicles complete a transfer, and whereas where, when and how the packages to one or more destinations are to be transferred to another traveling autonomous vehicle (see at least Healey, para. [0034-0035]: The sequence may be created , for example , based upon a variant of Dijkstra ' s algorithm to calculate an optimal path for the package , using a prediction of where participating autonomous vehicles are likely to be at future times and then traversing the list of registered routes to determine autonomous vehicles that are close to this optimal path and fit the time constraints ( e . g . , that the next vehicles are close to the optimal path when the previous vehicles are near them ) . & para. [0038-0040].); and 
a sub-module configured in a combination of hardware and software that manages a wireless communication with the two or more traveling autonomous vehicles and/or tracking devices to collect information from, and transmit information to; the two or more traveling autonomous vehicles and/or the packages, to communicate information to the two or more autonomous vehicles for them to execute the plan, and to receive updates from the two or more traveling autonomous vehicles and/or tracking devices in the two or more autonomous vehicles, whereas the one or more planning and controller modules adapts the plan based on the received updates (see at least Healey, para. [0034-0035]: The sequence may be created , for example , based upon a variant of Dijkstra ' s algorithm to calculate an optimal path for the package , using a prediction of where participating autonomous vehicles are likely to be at future times and then traversing the list of registered routes to determine autonomous vehicles that are close to this optimal path and fit the time constraints ( e . g . , that the next vehicles are close to the optimal path when the previous vehicles are near them ) . Each new vehicle may receive the route from the network - accessible autonomous goods transfer service (which may update the route based upon changes in location of the autonomous vehicles). In other examples, the vehicles may exchange the route information upon transfer ring the package);
whereas the one or more planning and controller modules manage an execution of the transfer of the packages between the two or more autonomous vehicles and initiates the connection or the contact of the two or more traveling autonomous vehicles (see at least Healey, para. [0037-0038]: At operation 6020 , the machine learning algorithm may output either one or more next states ( e . g . , change lanes , slow down , speed up ) , which are then used to determine vehicle control signals to achieve those states , or may output control signals directly . At operation 6030 these signals are then fed to the vehicle control systems to achieve the desired state. In some examples, where the vehicle performing the method 6000 is a master vehicle, this may also include sending the signals (or states) to the other vehicle (or vehicles). In some examples, this may also comprise sending signals or instructions to other vehicles not participating in the transfer. At operation 6040 a determination is made whether the vehicles are in a position to transfer the package. This may be determined based upon predetermined proximity and positioning requirements of the vehicles, or may be based upon detecting optical markers or other indicators of the area where the package is to be placed. If the vehicles are not in a position to transfer, then operations 6010 - 6040 are repeated.);
whereas the larger capacity autonomous vehicle is used for transporting a large number of packages, and the small capacity autonomous vehicles are used to collect packages from one or more origins and transfer the packages to the large capacity autonomous vehicle, or the small capacity autonomous vehicles are used to transfer packages from the large capacity autonomous (see at least Healey, para. [0015-0021]: Truck 1010 is transferring a package 1030 to passenger vehicle 1020 — in this case to the bed of a pickup truck using a robotic arm 1050. Other possible locations include transferring the package inside the cabin of the passenger vehicle 1020 (e.g., through an open window), onto the roof rack, or into a special compartment.),
whereas the larger capacity and small capacity autonomous vehicles are equipped with a mechanical mechanism to allow one autonomous vehicle to connect or contact with the mechanical connect or contact mechanism of another autonomous vehicle while both are travelling, and a package transfer mechanism that can transfer a package to and/or receive a package from another traveling autonomous vehicle, whereas the mechanical connect or contact and package transfer mechanisms are implemented as a chute, a conveyor belt, robotic arm, or other mechanical mechanism capable of the same mechanical connect or contact and package transfer functions while the two autonomous vehicles are traveling (see at least Healey, para. [0044]: Once the other vehicles are within a predetermined distance, the control 9090-B and/or control 9090-A positions the vehicles using sensors 9070 (e.g., sensors 9070-A and/or sensors 9070-B) to exchange the goods. Delivery 9110 (e.g., delivery 9110-A and/or delivery 9110-B) then utilizes mechanical hardware to deliver or receive the goods. & para. [0066]: the third vehicle is travelling closer to the destination of the physical item than a current route of the second vehicle; driving the determined second route autonomously; detecting that the third vehicle is within the predetermined distance; autonomously maneuvering the second vehicle into a position to transfer the physical item to the third vehicle using sensor inputs; and transferring the physical item to the third vehicle while both the second and third vehicles are in motion.).
Healey does not explicitly disclose

one or more data modules configured in a combination of hardware and software that accept and/or store at least information of packages at multiple origins before loading on any vehicle but that are scheduled to be loaded onto an autonomous vehicle and transported from an origin to a destination;
whereas the one or more planning and controller modules produce a plan in which a traveling small capacity autonomous vehicle is physically connected to a traveling autonomous vehicle with a capacity larger than the traveling small capacity autonomous vehicle for the packages in traveling small capacity autonomous vehicles to be transferred to the larger capacity autonomous vehicle, or for the packages in the traveling large capacity autonomous vehicle to be transferred to the small capacity autonomous vehicle, while both are at normal speed range.
Gil teaches
A master information processing system controlling two or more slave autonomous vehicles for intelligent transportation comprising (see at least Gil, para. [0109]: As described in detail herein, the enhanced parcel delivery system is generally comprised of a primary parcel delivery vehicle, such as a conventional parcel delivery truck, and a plurality of auxiliary delivery vehicles, such as unmanned aerial vehicles (“UAVs” or “drones”). As described in relation to particular embodiments, a parcel delivery vehicle is adapted to act as a mobile hub for a fleet of UAVs configured for delivering parcels from the delivery vehicle to a delivery point/location (e.g., a home address or business). In particular, the parcel delivery vehicle is configured both for storing parcels to be delivered via a UAV and for providing a takeoff (e.g., launch) and landing platform for the UAVs to depart from and return to the delivery vehicle. To facilitate delivery of parcels by the UAVs from the delivery vehicle, a number of novel systems have been developed, including—as just some examples—systems for securing parcels to the UAVs and releasing parcels from the UAVs, systems for powering the UAVs, systems for managing parcels within the delivery vehicle for delivery by a UAV, and systems for guiding, controlling, and managing UAV-based deliveries. ):
one or more data modules configured in a combination of hardware and software that accept and/or store at least information of packages at multiple origins before loading on any vehicle but that are scheduled to be loaded onto an autonomous vehicle and transported from an origin to a destination (see at least Gil, para. [0237]: As will be described in greater detail herein, the UAV 100 may deliver the parcel 300 to a destination at a serviceable point 5901. Upon successful delivery of the parcel 300 to the destination at a serviceable point 5901, the UAV 100 returns to the vehicle 10 with the empty parcel carrier 200, where it may be re-supplied with another parcel 300 and parcel carrier 200. As will be recognized, the UAV 100 may also pick up one or more parcels 300 after delivery of one or more parcels 300 at one or more serviceable points 5901 (e.g., a multi-stop pick-up and/or delivery).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Healey to incorporate the teaching of A master information processing system controlling two or more slave autonomous vehicles for intelligent transportation comprising one or more data modules configured in a combination of hardware and software that accept and/or store at least information of packages at multiple origins before loading on any vehicle but that are scheduled to be loaded onto an autonomous vehicle and transported from an origin to a destination of Gil in order for efficiently delivering parcels in a variety of environments (see at least Gil, para. [0109]).
Beaman teaches
whereas the one or more planning and controller modules produce a plan in which a traveling small capacity autonomous vehicle is physically connected to a traveling autonomous vehicle with a capacity larger than the traveling small capacity autonomous vehicle for the packages in traveling small capacity autonomous vehicles to be transferred to the larger capacity autonomous vehicle, or for the packages in the traveling large capacity autonomous vehicle to be transferred to the small capacity autonomous vehicle, while both are at normal speed range (see at least Beaman, para. [0044]: Referring now to FIGS. 4-7 an embodiment of a drone 220 is shown that is configured to carry a payload 26 and perform an in-flight transfer of the payload 26 to another drone 240 or a docking platform 210. The drone 220 as the original carrier of the payload 26 may be referred to as the originating drone. In this embodiment, the drone 220 includes a plurality of thrust devices 222 that provide lift, horizontal thrust and orientation control. para. [0055]: in other embodiments, the transfer process may include multiple payloads. Referring now to FIG. 10, an embodiment is shown wherein the originating drone 220 is carrying multiple payloads 26A, 26B. Each of the payloads 26A, 26B may be individually coupled to the fuselage 226 by the first tether 230, or may be jointly coupled. Each payload 26A, 26B is coupled by a separate second tether 234A, 234B. Each second tether 234A, 234B includes a capture ring 238A, 238B. To transfer the payloads 26A, 26B, the drones 220, 240 perform the steps discussed herein with respect to FIGS. 4-7. It should be appreciated however, that the drones 220, 240 may also be configured to transfer one of the payloads, such as payload 26B for example, from the originating drone to the receiving drone 240. In an embodiment, the capture rings 238A, 238B may be selectively coupled to the transfer arm 224 to retain the capture ring and prevent it from moving onto the transfer arm of the receiving drone 240. In this manner, the retained payload (e.g. payload 26A) may be retained on the originating drone 220 while the other payload (e.g. payload 26B) is transferred to the receiving drone 240. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Healey to incorporate the teaching of the one or more planning and controller modules produce a plan in which a traveling small capacity autonomous vehicle is physically connected to a traveling autonomous vehicle with a capacity larger than the traveling small capacity autonomous vehicle for the packages in traveling small capacity autonomous vehicles to be transferred to the larger capacity autonomous vehicle, or for the packages in the traveling large capacity autonomous vehicle to be transferred to the small capacity autonomous vehicle, while both are at normal speed range of Beaman in order for an efficient in-flight transfer of payloads from an originating drone to a receiving drone to allow the delivery of a payload (see at least Beaman, para. [0081]).

Claims 2 & 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Healey, in view of Gil, in view of Beaman, further in view of US 2017/0361942A1 (“Jalaldeen”).
As per claim 2 Healey does not explicitly disclose
further comprising one or more match processing modules configured in a combination of hardware and software that match the packages that can be transported on the same vehicle out of safety consideration, for example avoiding transporting bacteria samples with foods and transporting flammable materials in special vehicles.
 Jalaldeen teaches
 (see at least Jalaldeen, para. [0046]: Furthermore, certain drones may be authorized to carry certain types of products. For example, if the product is a flammable product, then only electric powered aerial drones may transport such a product.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Healey to incorporate the teaching of further comprising one or more match processing modules configured in a combination of hardware and software that match the packages that can be transported on the same vehicle out of safety consideration, for example avoiding transporting bacteria samples with foods and transporting flammable materials in special vehicles of Jalaldeen in order to ensure that the product is safely delivered to the customer (see at least Jalaldeen, para. [0046]).
As per claim 18 Healey does not explicitly disclose
further comprising one or more match processing modules configured in hardware, software, firmware or combinations thereof that match packages that can be transported on the same vehicle. 
Jalaldeen teaches
further comprising one or more match processing modules configured in a combination of hardware and software that match packages that can be transported on the same vehicle (see at least Jalaldeen, para. [0046]: Furthermore, certain drones may be authorized to carry certain types of products. For example, if the product is a flammable product, then only electric powered aerial drones may transport such a product.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Healey to incorporate the teaching of one or more match processing modules configured in a combination of hardware and software that match packages that can be transported on the same vehicle of Jalaldeen in order to ensure that the product is safely delivered to the customer (see at least Jalaldeen, para. [0046]).

As per claim 19 Healey does not explicitly disclose
wherein the one or more match processing modules can avoid transporting bacteria samples with food, or transport flammable materials on special vehicles.
Jalaldeen teaches
wherein the one or more match processing modules can avoid transporting bacteria samples with food, or transport flammable materials on special vehicles (see at least Jalaldeen, para. [0046]: Furthermore, certain drones may be authorized to carry certain types of products. For example, if the product is a flammable product, then only electric powered aerial drones may transport such a product.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Healey to incorporate the teaching of the one or more match processing modules can avoid transporting bacteria samples with food, or transport flammable materials on special vehicles of Jalaldeen in order to ensure that the product is safely delivered to the customer (see at least Jalaldeen, para. [0046]).

Claims 4, & 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Healey, in view Gil, in view of Beaman, further in view of US 2016/0196525A1 (“Kantor”).
As per claim 4 Healey discloses
A method of delivery of a package comprising
the information processing system of claim 1 computing a plan for two or more travelling autonomous vehicles to carry out a transfer of a package scheduled to be deliver from an origin to a destination or a recipient(see at least Healey, para. [0026]: At operation 3010 a determination that a transfer of a physical item between autonomous vehicles is to occur is made. This determination may be the result of a user ordering an item from an autonomous vehicle (e.g., like a moving vending machine). In some examples, this may be the result of a determination that either the first or second vehicles is to be a next “hop” in a route of a package from a source to a destination. & para. [0034]: Method 5000 of performing a routing of a package between autonomous vehicles to a destination using a network - accessible autonomous goods transfer service is shown according to some examples of the present disclosure.),
transporting the package in a first traveling autonomous vehicle (see at least Healey, para. [0026]: Turning now to FIG. 3, a flowchart of a method 3000 of transferring a physical item between autonomous vehicles is shown according to some examples of the present disclosure. The method 3000 may be performed by either the receiver of the physical item or the transferor and may be performed for both the consumer - goods examples and examples in which a package is travelling long distances. At operation 3010 a determination that a transfer of a physical item between autonomous vehicles is to occur is made. This determination may be the result of a user ordering an item from an autonomous vehicle (e. g., like a moving vending machine). In some examples , this may be the result of a determination that either the first or second vehicles is to be a next “ hop ” in a route of a package from a source to a destination.  & para. [0030]: Turning now to FIG. 4, a method 4000 of performing an ad - hoc routing of a package between autonomous vehicles to a destination is shown according to some examples of the present disclosure. At the start of the method 4000, the package begins on a first autonomous vehicle. The vehicle then begins its drive and searches for a next vehicle for the package that is travelling toward the package's destination at operation 4010.);
transferring the package from the first traveling autonomous vehicle to a second traveling autonomous vehicle (see at least Healey, para. [0027]: At operation 3020 the first autonomous vehicle (which may be an autonomous vehicle computing device or a mobile computing device of an occupant in communication with the autonomous vehicle) and the second autonomous vehicle may determine a route to get close to each other. This may be negotiated between the vehicles or may be based upon a route specified by the network - accessible autonomous goods transfer service. At operation 3030 the autonomous vehicles drive the determined route. In some examples, the drivers may manually drive the route and then later hand over control to the autonomous vehicle for the item transfer. In other examples, the vehicles may drive the route autonomously. At operation 3035, the first autonomous vehicle may determine that the second autonomous vehicle is within a predetermined proximity of it.);
the information processing system of claim 1 receiving updates from a plural of autonomous vehicles and/or devices embedded in the packages carried by the plural of autonomous vehicles and adapting the plan based on the received updates (see at least Healey, para. [0035]: If so, operations 5010 - 5030 are repeated for each new vehicle until the last vehicle in the route that then delivers the package to the destination at operation 5040. Each new vehicle may receive the route from the network - accessible autonomous goods transfer service (which may update the route based upon changes in location of the autonomous vehicles). In other examples, the vehicles may exchange the route information upon transfer ring the package.)
the information processing system of claim 1 communicating the plan to the two or more traveling autonomous vehicles for the two or more traveling autonomous vehicles to execute the plan (see at least Healey, para. [0022]: The pickup bed of the passenger vehicle 1020 may also have one or more optical markers that assist the computer vision of the robotic arm 1050 of the truck 1010 in properly locating and placing the package in the truck bed. Truck 1010 and passenger vehicle 1020 may communicate 1040 to coordinate their movements either through a network or in a P2P fashion using short range wireless communications. Example short range wireless communications include RFID , Bluetooth , WLAN ( e . g . , WIFI ) , vehicle - to - vehicle and vehicle - to - infrastructure communication standards ( e . g . , 802 . 11p ) . Short range wireless communications are wireless communications of a typical expected range of 100 meters or less. & para. [0035]: If so, operations 5010 - 5030 are repeated for each new vehicle until the last vehicle in the route that then delivers the package to the destination at operation 5040. Each new vehicle may receive the route from the network - accessible autonomous goods transfer service (which may update the route based upon changes in location of the autonomous vehicles). In other examples, the vehicles may exchange the route information upon transfer ring the package.);
the information processing system of claim 1 controlling, according to the plan, the first traveling autonomous vehicle to travel a first route that will bring the first traveling autonomous vehicle to be adjacent to the second traveling autonomous vehicle which is traveling on a second (see at least Healey, para. [0037-0038]: At operation 6020 , the machine learning algorithm may output either one or more next states ( e . g . , change lanes , slow down , speed up ) , which are then used to determine vehicle control signals to achieve those states , or may output control signals directly . At operation 6030 these signals are then fed to the vehicle control systems to achieve the desired state. In some examples, where the vehicle performing the method 6000 is a master vehicle, this may also include sending the signals (or states) to the other vehicle (or vehicles). In some examples, this may also comprise sending signals or instructions to other vehicles not participating in the transfer. At operation 6040 a determination is made whether the vehicles are in a position to transfer the package. This may be determined based upon predetermined proximity and positioning requirements of the vehicles, or may be based upon detecting optical markers or other indicators of the area where the package is to be placed. If the vehicles are not in a position to transfer, then operations 6010 - 6040 are repeated.);
controlling the first traveling autonomous vehicle and the second traveling autonomous vehicle to be adjacent to each other (see at least Healey, para. [0037-0038]: At operation 6020 , the machine learning algorithm may output either one or more next states ( e . g . , change lanes , slow down , speed up ) , which are then used to determine vehicle control signals to achieve those states , or may output control signals directly . At operation 6030 these signals are then fed to the vehicle control systems to achieve the desired state. In some examples, where the vehicle performing the method 6000 is a master vehicle, this may also include sending the signals (or states) to the other vehicle (or vehicles). In some examples, this may also comprise sending signals or instructions to other vehicles not participating in the transfer. At operation 6040 a determination is made whether the vehicles are in a position to transfer the package. This may be determined based upon predetermined proximity and positioning requirements of the vehicles, or may be based upon detecting optical markers or other indicators of the area where the package is to be placed. If the vehicles are not in a position to transfer, then operations 6010 - 6040 are repeated.), and,
using a connecting, contacting or transferring mechanism to transfer the package from the first traveling autonomous vehicle to the second traveling autonomous vehicle or to deliver the package to the recipient in the second traveling autonomous vehicle (see at least Healey, para. [0037-0038]: At operation 6020 , the machine learning algorithm may output either one or more next states ( e . g . , change lanes , slow down , speed up ) , which are then used to determine vehicle control signals to achieve those states , or may output control signals directly . At operation 6030 these signals are then fed to the vehicle control systems to achieve the desired state. In some examples, where the vehicle performing the method 6000 is a master vehicle, this may also include sending the signals (or states) to the other vehicle (or vehicles). In some examples, this may also comprise sending signals or instructions to other vehicles not participating in the transfer. At operation 6040 a determination is made whether the vehicles are in a position to transfer the package. This may be determined based upon predetermined proximity and positioning requirements of the vehicles, or may be based upon detecting optical markers or other indicators of the area where the package is to be placed. If the vehicles are not in a position to transfer, then operations 6010 - 6040 are repeated.).
Healey does not explicitly disclose
obtaining a signature from the recipient traveling in the second traveling autonomous vehicle.
Kantor teaches
(see at least Kantor, para. [0009]: In example implementation 100, assume that a first user device (e.g., user device A) is associated with a first user (e.g., user A) that is located at an origination location (e.g., location A), as shown in FIG. 1A. Further, assume that user A wants to fly a UAV from location A to a mobile destination location in order to deliver a package to a second user (e.g., user B) associated with a second user device (e.g., user device B) and travelling in a car.  & para. [0056]: In such an example, UAV platform 230 may provide, to the mobile user device 210, information indicating a location of the partner entity and a confirmation code (e.g., a bar code, a quick response (QR) code, a word, a numeric code, an alphabetical code, an alphanumeric code, etc.) or an authentication mechanism (e.g., a private and/or public encryption key, a certificate, a password, etc.). The user of the mobile user device 210 may utilize the confirmation code or the authentication mechanism to authenticate the user (e.g., to the partner entity) so that the user may receive the payload from the partner entity. In some implementations, the partner entity may be rewarded in some manner for accepting payloads on behalf of the user and/or on behalf of owners or operators of UAVs 220.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Healey to incorporate the teaching of obtaining the signature from recipient traveling in the second traveling autonomous vehicle of Kantor in order to authenticate the delivery of packages to a recipient (see at least Kantor, para. [0055]).

As per claim 6 Healey discloses
further comprising one or more traveling autonomous vehicles carrying the packages for delivery to a plural of destinations in addition to the first and second traveling autonomous (see at least Healey, para. [0015]: & para. [0030-0035]: Each autonomous vehicle may charge a fee for its portion of the overall route. This fee may be negotiated, such that the next “hop” is selected not only based upon route, but also based upon factors such as time and cost. For example, the truck in Texas may first determine all the possible other vehicles to transfer the item to that advances the item closer towards its destination. This list may then be ranked based upon a combination of timeliness and cost. Timeliness and cost may be weighted differently depending on the recipient or sender’s wishes. If so, operations 5010 - 5030 are repeated for each new vehicle until the last vehicle in the route that then delivers the package to the destination at operation 5040. Each new vehicle may receive the route from the network - accessible autonomous goods transfer service (which may update the route based upon changes in location of the autonomous vehicles). In other examples, the vehicles may exchange the route information upon transfer ring the package.).

As per claim 7 Healey discloses
further comprising using a mechanical mechanism to physically connect the first and second traveling autonomous vehicles into one virtual vehicle to complete the transfer or delivery of one or more packages, whereas the first and second traveling autonomous vehicles travel as one combined vehicle under common or coordinated control (see at least Healey, Fig. 8d & para. [0036-0039]: At operation 6020, the machine learning algorithm may output either one or more next states (e.g., change lanes, slow down, speed up), which are then used to determine vehicle control signals to achieve those states, or may output control signals directly. At operation 6030 these signals are then fed to the vehicle control systems to achieve the desired state. In some examples, where the vehicle performing the method 6000 is a master vehicle, this may also include sending the signals (or states) to the other vehicle (or vehicles). In some examples, this may also comprise sending signals or instructions to other vehicles not participating in the transfer. At operation 6040 a determination is made whether the vehicles are in a position to transfer the package. This may be determined based upon predetermined proximity and positioning requirements of the vehicles, or may be based upon detecting optical markers or other indicators of the area where the package is to be placed. If the vehicles are not in a position to transfer, then operations 6010 - 6040 are repeated.).

As per claim 8 Healey discloses
whereas using a connecting, contacting or transferring mechanism to transfer or deliver the package comprising either one or both of the first and the second traveling autonomous vehicles extend out a connecting, contacting or transferring mechanism, and the first and second traveling autonomous vehicles coordinate their control to complete the transfer of one or more of packages (see at least Healey, para. [0038-0039]: At operation 6020, the machine learning algorithm may output either one or more next states (e.g., change lanes, slow down, speed up), which are then used to determine vehicle control signals to achieve those states, or may output control signals directly. At operation 6030 these signals are then fed to the vehicle control systems to achieve the desired state. In some examples, where the vehicle performing the method 6000 is a master vehicle, this may also include sending the signals (or states) to the other vehicle (or vehicles). In some examples, this may also comprise sending signals or instructions to other vehicles not participating in the transfer. At operation 6040 a determination is made whether the vehicles are in a position to transfer the package. This may be determined based upon predetermined proximity and positioning requirements of the vehicles, or may be based upon detecting optical markers or other indicators of the area where the package is to be placed. If the vehicles are not in a position to transfer, then operations 6010 - 6040 are repeated.).

As per claim 9 Healey discloses
whereas the connecting, contacting or transferring mechanism uses a robotic arm (see at least Healey, para. [0039]: At operation 6050 the package may be transferred. For example, a robotic arm may be human controlled, or may be autonomously controlled using machine learning algorithms utilizing input from the autonomous vehicle ‘s sensors and / or sensors specific to the robotic arm.).

As per claim 10 Healey does not explicitly disclose
whereas the connecting, contacting or transferring mechanism uses magnetic force.
Beaman teaches
whereas the connecting, contacting or transferring mechanism uses magnetic force (see at least Beaman, para. [0030-0031]: the fuselage 22 and thrust devices 24 are sized and configured to carry a payload 26 or package. The payload 26 being releasably coupled to the fuselage 22 by a first tether 28. As will be discussed in more detail herein, the payload 26 may also be coupled to a second tether 30. The second tether 30 is coupled on one end to the payload 26 and on an opposite end 32 to a transfer member 34. In the exemplary embodiment, the transfer member 34 is a transfer arm that extends from a side of the fuselage 22. In an embodiment, the transfer arm may be an expandable or extendable member that may be extended or retracted for the payload transfer process. The expandable transfer arm may be actuated by hydraulic, pneumatic, electromechanical (motor with a power screw) & para. [0044]: On the end of the transfer arm 224 is a coupler device 228. Such as an electromagnet. As discussed above the transfer arm 224 and coupler device 228 may be controlled by the controller 38. In an embodiment, the controller 38 may change the polarity of the electromagnet to allow the coupler device 228 to engage another coupler device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Healey to incorporate the teaching of the connecting, contacting or transferring mechanism uses magnetic force of Beaman in order for an efficient in-flight transfer of payloads from an originating drone to a receiving drone to allow the delivery of a payload (see at least Beamon, para. [0081]).

As per claim 11 Healey discloses
further comprising the two or more traveling autonomous vehicles first establishing communication, aligning their travel, coming into proximity of each other, establishing physical contact or connection, maintaining the communication and coordinating the aligned travel at a same or an approximately same speed and direction after the contact or connection is established, then completing the delivery, transfer or exchange of the packages, retracting the connection or contact, separate, and finally travelling independently on each's own route (see at least Healey, para. [0036-0039]: The sensor data, or the environmental representation of the sensor data may be input into a machine learning algorithm at operation 6020. In examples in which this autonomous vehicle is a master for the transfer, the sensor data input at operation 6020 may also include sensor data or environmental representations received from short range communications from the other autonomous vehicle. In still other examples , the sensor data or environmental representations input to the machine learning algorithm at operation 6020 may be sensor data or environmental representations for all autonomous vehicles ( even those not participating in the transfer) in communication range of the vehicle per forming method 6000 . The machine learning algorithm may include deep learning neural networks trained using simulated package exchanges. At operation 6020, the machine learning algorithm may output either one or more next states (e.g., change lanes, slow down, speed up), which are then used to determine vehicle control signals to achieve those states, or may output control signals directly. At operation 6030 these signals are then fed to the vehicle control systems to achieve the desired state. In some examples, where the vehicle performing the method 6000 is a master vehicle, this may also include sending the signals (or states) to the other vehicle (or vehicles). In some examples, this may also comprise sending signals or instructions to other vehicles not participating in the transfer. At operation 6040 a determination is made whether the vehicles are in a position to transfer the package. This may be determined based upon predetermined proximity and positioning requirements of the vehicles, or may be based upon detecting optical markers or other indicators of the area where the package is to be placed. If the vehicles are not in a position to transfer, then operations 6010 - 6040 are repeated.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Healey, in view Gil, in view of Beaman, in view of Kantor, further in view of US 2018/0261112A1 (“O’Brien”).
As per claim 12 Healey does not explicitly disclose

O’Brien teaches
whereas one of the two or more traveling autonomous vehicles is an aerial traveling autonomous vehicle (see at least O’Brien, para. [0021]: The systems, devices, and methods of the present invention provide interaction between a UAV and an AGV. Description of the UAV may be applied to any other type of unmanned vehicle, or any other type of movable object. The interaction between the UAV and the AGV may include a package handoff between the UAV and the AGV.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Healey to incorporate the teaching of one of the two or more traveling autonomous vehicles is an aerial traveling autonomous vehicle of O’Brien in order to utilize UAVs so that packages may be efficiently delivered from a pickup site to an autonomous vehicle (see at least O’Brien, para. [0022]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Healey, in view Gil, in view of Beaman, in view of Kantor, in view of O’Brien, further in view of US 10222798B2 (“Brady”).
As per claim 13 Healey does not explicitly disclose
further comprising using the aerial traveling autonomous vehicle picking up a package from a land traveling autonomous vehicle at one side; flying over an unfavorable segment of land route; and transferring the package to another land traveling autonomous vehicle at the other side, which continues the transportation of the package.
Brady teaches
further comprising using the aerial traveling autonomous vehicle picking up a package from a land traveling autonomous vehicle at one side; flying over a unfavorable segment of land route; and transferring the package to another land traveling autonomous vehicle at the other side, which continues the transportation of the package (see at least Brady, col. 58 lines 31-50: As obstacles and/or access barriers are passed, it is further determined if the AGV will receive assistance from, or provide assistance to, another autonomous vehicle, as in 1112. For example, an AGV may require assistance to navigate past an obstacle (e.g., a barrier, etc.), for which another autonomous vehicle (e.g., a UAV, etc.) may engage the AGV and/or item to be delivered and assist (e.g., through flying, lifting, etc.) in navigating past the obstacle to reach the delivery location. As another example, it may be undesirable for the another autonomous vehicle (e.g., a UAV) to navigate (e.g., fly) along a final portion of a travel path to the delivery location (e.g., due to undesirable noise levels, safety issues in proximity to the delivery location, etc.) for which it may be preferred to have the AGV carry or otherwise assist the other autonomous vehicle and/or item to be delivered in reaching the delivery location. If is determined that assistance is to be received from, or provided to, another autonomous vehicle, the AGV performs the associated procedures to receive or provide the assistance, as in 1114.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Healey to incorporate the teaching of using the aerial traveling autonomous vehicle picking up a package from a land traveling autonomous vehicle at one side; flying over a unfavorable segment of land route; and transferring the package to another land traveling autonomous vehicle at the other side, which continues the transportation .

Claims 14 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Healey, in view of Beaman, further in view of O’Brien.
As per claim 14 Healey discloses
An autonomous vehicle comprising
a package compartment that can hold one or more packages (see at least Healey, para. [0019]: In some examples, cars or trucks receiving goods may have compartments specifically designed for the reception of vehicle-to-vehicle goods transfers. In some examples, trucks transferring goods to other trucks or consumers would have devices, such as a robotic arm to complete the transfer.);
a package transfer mechanism that retrieves a package to be transferred from the package compartment, connects or contacts with one or more other autonomous vehicles for transfer of packages, transfers the package to and/or receive the package from another traveling autonomous vehicle (see at least Healey, para. [0036-0039]: At operation 6020, the machine learning algorithm may output either one or more next states (e.g., change lanes, slow down, speed up), which are then used to determine vehicle control signals to achieve those states, or may output control signals directly. At operation 6030 these signals are then fed to the vehicle control systems to achieve the desired state. In some examples, where the vehicle performing the method 6000 is a master vehicle, this may also include sending the signals (or states) to the other vehicle (or vehicles). In some examples, this may also comprise sending signals or instructions to other vehicles not participating in the transfer. At operation 6040 a determination is made whether the vehicles are in a position to transfer the package. This may be determined based upon predetermined proximity and positioning requirements of the vehicles, or may be based upon detecting optical markers or other indicators of the area where the package is to be placed. If the vehicles are not in a position to transfer, then operations 6010 - 6040 are repeated.);
a controller module configured in a combination of hardware and software that keeps a record of the locations of the packages inside the package compartment, controls engagement and disengagement of the package transfer mechanism, and the transfer of packages (see at least Healey, para. [0045]: Similarly, for the case of a goods merchant, the control 9090-A instructs the advertisement and discovery 9080-A to advertise the products available for purchase and autonomous vehicle transfer. For the case of two autonomous trucks and package routing, the control 9090-A determines what packages are onboard, causes the advertisement and discovery 9080-A to advertise the route and/or position to the network-accessible autonomous goods transfer service 9010 and for packages that are not on the vehicle's route, get a route to the next hop vehicle through route planner 9050. The control 9090-A may then navigate the route using vehicle control 9120-A and sensors 9070-A and then transfers the package to the next vehicle using delivery 9110-A.).
a wireless communication module to communicate with at least one information processing system according to claim 1 that plans and manages the transfer of packages between the traveling autonomous vehicles (see at least Healey, para. [0022]: Truck 1010 and passenger vehicle 1020 may communicate 1040 to coordinate their movements either through a network or in a P2P fashion using short range wireless communications. Example short range wireless communications include RFID, Bluetooth, WLAN (e.g., WIFI), and vehicle-to-vehicle and vehicle-to-infrastructure communication standards (e.g., 802.11p). Short range wireless communications are wireless communications of a typical expected range of 100 meters or less.);
a sensor that provides the sensory information to the controller module (see at least Healey, para. [0036]: Example sensors include proximity sensors to other vehicles (e.g., radar sensors, camera sensors, and laser rangefinders), vehicle recognition sensors, pedestrian recognition sensors, and the like. This sensor data may be processed by the autonomous driving algorithms of the autonomous vehicle to produce a representation of the environment that is nearby.);
a vehicle-to-vehicle communication module that communicates with the traveling autonomous vehicle with which the package transfer is to be completed (see at least Healey, para. [0022]: Truck 1010 and passenger vehicle 1020 may communicate 1040 to coordinate their movements either through a network or in a P2P fashion using short range wireless communications. Example short range wireless communications include RFID, Bluetooth, WLAN (e.g., WIFI), and vehicle-to-vehicle and vehicle-to-infrastructure communication standards (e.g., 802.11p). Short range wireless communications are wireless communications of a typical expected range of 100 meters or less.);
an in-vehicle communication module that communicates with tracking devices embedded with package(s) to track or monitor the package(s) on-board in the package compartment (see at least Healey, para. [0019]: cars or trucks receiving goods may have compartments specifically designed for the reception of vehicle-to-vehicle goods transfers. In some examples, trucks transferring goods to other trucks or consumers would have devices, such as a robotic arm to complete the transfer. & para. [0033]: This information may be transferred to each vehicle by the network-accessible autonomous goods transfer service, by wireless communications from another autonomous vehicle (e.g., the information may be transferred to a vehicle at the same time or near the same time as the package is physically loaded on the vehicle), or the information may be on a barcode, RFID chip, or the like attached to the package and scannable by the vehicle. Network-accessible autonomous goods transfer service may also provide this information.).
Healey does not explicitly disclose
an energy storage module and/or a power module 
a drive mechanism that converts energy to produce mechanical motion to propel the autonomous vehicle
O’Brien teaches
an energy storage module and/or a power module (see at least O’Brien, para. [0026]: Similarly, the AGV 200 may have one or more propulsion units that may permit the vehicle to move about. The AGV 200 may be capable of moving over land, over uneven terrain, or on the water’s surface. The one or more propulsion units may enable the AGV to move about one or more, two or more, three or more, four or more, five or more, six or more degrees of freedom. The propulsion units may include wheels that may permit the AGV 200 to move over land. Other examples of propulsion units may include, but are not limited to treads, propellers, rotors, or jets. The propulsion units may enable the AGV 200 to move over a single type or multiple types of terrain. The propulsion units may permit the AGV 200 to move up inclines or down slopes. The AGV 200 may be self - propelled. The AGV 200 may have an engine, battery, or any type of driver. An AGV 200 may have an internal combustion engine, or may run on a fuel and / or on electricity.); and,
(see at least O’Brien, para. [0026]: Similarly, the AGV 200 may have one or more propulsion units that may permit the vehicle to move about. The AGV 200 may be capable of moving over land, over uneven terrain, or on the water’s surface. The one or more propulsion units may enable the AGV to move about one or more, two or more, three or more, four or more, five or more, six or more degrees of freedom. The propulsion units may include wheels that may permit the AGV 200 to move over land. Other examples of propulsion units may include, but are not limited to treads, propellers, rotors, or jets. The propulsion units may enable the AGV 200 to move over a single type or multiple types of terrain. The propulsion units may permit the AGV 200 to move up inclines or down slopes. The AGV 200 may be self - propelled. The AGV 200 may have an engine, battery, or any type of driver. An AGV 200 may have an internal combustion engine, or may run on a fuel and / or on electricity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Healey to incorporate the teaching of an energy storage module and/or a power module, and a drive mechanism that converts energy to produce mechanical motion to propel the autonomous vehicle of O’Brien in order to utilize UAV’s and AGV’s so that packages may be efficiently delivered from a pickup site to an autonomous vehicle (see at least O’Brien, para. [0022]).

As per claim 16 Healey discloses
whereas the connecting, contacting or transferring mechanism uses a robotic arm (see at least Healey, para. [0039]: At operation 6050 the package may be transferred. For example, a robotic arm may be human controlled, or may be autonomously controlled using machine learning algorithms utilizing input from the autonomous vehicle ‘s sensors and / or sensors specific to the robotic arm.).

As per claim 17 Healey does not explicitly disclose
whereas the connecting, contacting or transferring mechanism uses magnetic force.
Beaman teaches
whereas the connecting, contacting or transferring mechanism uses magnetic force (see at least Beaman, para. [0030-0031]: the fuselage 22 and thrust devices 24 are sized and configured to carry a payload 26 or package. The payload 26 being releasably coupled to the fuselage 22 by a first tether 28. As will be discussed in more detail herein, the payload 26 may also be coupled to a second tether 30. The second tether 30 is coupled on one end to the payload 26 and on an opposite end 32 to a transfer member 34. In the exemplary embodiment, the transfer member 34 is a transfer arm that extends from a side of the fuselage 22. In an embodiment, the transfer arm may be an expandable or extendable member that may be extended or retracted for the payload transfer process. The expandable transfer arm may be actuated by hydraulic, pneumatic, electromechanical (motor with a power screw) & para. [0044]: On the end of the transfer arm 224 is a coupler device 228. Such as an electromagnet. As discussed above the transfer arm 224 and coupler device 228 may be controlled by the controller 38. In an embodiment, the controller 38 may change the polarity of the electromagnet to allow the coupler device 228 to engage another coupler device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Healey to incorporate the teaching of the connecting, contacting or transferring mechanism uses magnetic force of Beaman in order for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.